 


109 HR 244 IH: Save Our Children: Stop the Violent Predators Against Children DNA Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 244 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To create a separate DNA database for violent predators against children, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Save Our Children: Stop the Violent Predators Against Children DNA Act of 2005. 
2.FindingsCongress finds the following: 
(1)Only 22 State sex offender registries collect and maintain DNA samples as a part of registration. 
(2)The single age with the greatest proportion of sexual assault victims reported to law enforcement was age 14. 
(3)There were more victims of sexual assault between 3 and 17 than in any individual age group over age 17, and more victims age 2 than in any age group over 40. 
(4)Children like 5-year-old Samantha Runnion of California, who was abducted, sexually violated, and murdered, are most likely to be victims of sexual assault, with over one-third of all sexual assaults involving a victim who was under the age of 12. 
(5)One of every seven victims of sexual assault is under the age of 6. 
(6)Over a four-to-five year period, 13.4 percent of sex offenders recidivated with another sexual offense. 
(7)Murder is the only major cause of childhood deaths that has increased over the past three decades. 
(8)Between 300,000 and 400,000 children are victims of some type of sexual abuse or exploitation every year. 
(9)More attention should be given to seeking solutions to violence against children. 
3.DNA database for violent predators against children 
(a)In generalThe Attorney General shall establish and maintain, separate from any other DNA database, a database solely for the purpose of collecting the DNA information with respect to violent predators against children. Under regulations issued by the Attorney General, Federal, State, and local agencies and other entities may submit DNA information to the Attorney General for inclusion in the database and may compare DNA information against other DNA information in the database. 
(b)Authorization of appropriationsThere are authorized to be appropriated $500,000 to establish the database required by subsection (a). 
4.Incentive grants 
(a)Program authorizedFrom amounts made available to carry out this section, the Attorney General shall make grants to each State that has in effect one or more programs that decrease the rate of recidivism among violent predators against children, for use by the State to implement improvements to such programs. 
(b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary. 
5.Consequences for violent predators against childrenNotwithstanding any other provision of law, if a person who is a violent predator against children commits a crime that would, in and of itself, establish that person as a violent predator against children, the sentence imposed on that person for that crime shall, without regard to any mitigating circumstance that would otherwise apply at sentencing, be the maximum authorized by law. 
6.DefinitionAs used in this Act, the term violent predator against children means a person who commits a crime of violence (including a sex crime) against the person of an individual who has not attained the age of 18 years. 
 
